UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-34203 CONFORCE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 68-6077093 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 51A Caldari Road 2nd Floor Concord, OntarioL4K 4G3 Canada (Address of principal executive offices) (416) 234-0266 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer,, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of September 30, 2010, 120,001,000 shares of the Company’s common stock, $0.0001 par value, were issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. PART I – FINANCIAL INFORMATION. ITEM 1.FINANCIAL STATEMENTS. 3 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 12 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 15 ITEM 4.CONTROLS AND PROCEDURES. 15 PART II – OTHER INFORMATION. ITEM 1.LEGAL PROCEEDINGS. 15 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 15 ITEM 3.DEFAULTS UPON SENIOR SECURITIES. 15 ITEM 4.(REMOVED AND RESERVED) 15 ITEM 5.OTHER INFORMATION. 15 ITEM 6.EXHIBITS. 16 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Conforce International Inc. UNAUDITED CONSOLIDATED BALANCE SHEETS As at September 30, 2010 and March 31, 2010 September 30, 2010 March 31, 2010 Assets Current Assets Cash $ $ Accounts receivable Inventory Prepaid expenses Current assets of discontinued operations (note11) - Plant and equipment Intangible assets Other non-current assets Non-current assets of discontinued operations (note 11) - $ $ Liabilities Current Liabilities Accounts payable and accrued liabilities $ $ Current portion of term loan (note 5) Current liabilities of discontinued operations (note 11) - Deferred rent Related party loans payable (note 6) Term loan (note 5) Non-current liabilities of discontinued operations (note 11) - Shareholders’ deficiency Share capital (note 7) Contributed surplus Accumulated other comprehensive income (loss) ) ) Accumulated deficit ) Noncontrolling interest in discontinued operations - Total shareholders’ equity (deficiency) ) ) $ $ Going concern (note 2) Commitments (note 8) The accompanying notes are an integral part of these consolidated financial statements. 3 Conforce International Inc. UNAUDITED CONSOLIDATED INTERIM STATEMENT OF OPERATIONS For the three and six month periods ending September 30, 2010 and 2009 Three months ended Six months ended September September September September Composite product revenue $ Cost of product revenue Gross profit ) ) ) Expenses General and administrative Research and development - - Stock based compensation (note 7) Amortization of plant and equipment Amortization of intangible assets Loss before non-operating items ) Interest on related party loans payable(note 6) Interest on term loan Interest and bank charges 89 Foreign exchange loss Loss before discontinued operations and non-controlling interest in subsidiary ) Gain on sale of subsidiary company ) - ) - Net loss (income) on discontinued operations (note 11) - ) ) Loss ) Noncontrolling interest - ) Net loss attributable to Conforce International Inc. ) Other Comprehensive income (loss): Translation adjustment on foreign exchange ) ) ) Total comprehensive loss $ ) $ ) $ ) $ ) Loss per share - basic and diluted From continuing operations $ ) $ ) $ ) $ ) From discontinued operations $ $ ) $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 Conforce International Inc. UNAUDITED CONSOLIDATED INTERIM STATEMENT OF CASH FLOWS For the six month periods ending September 30, 2010 and 2009 September 30 September 30 Operating activities Net loss attributable to Conforce International Inc. $ ) $ ) Items not affecting cash Amortization of plant and equipment Amortization of intangible assets Imputed interest on related party loans payable Deferred rent ) ) Stock based compensation Gain on sale of discontinued operations ) - ) ) Changes in non-cash working capital (note 13) ) Netcash used in operating activities ) ) Net cash used in discontinued operations ) ) Investing Activities Purchase of plant and equipment ) ) Increase in non-current assets ) ) Net cash used in investing activities ) ) Cash provided by investing activities for discontinued operations - Financing Activities Repayment of term loan ) ) Advances from related parties Cash provided by financing activities Cash provided by financing activities from discontinued operations Effect of foreign exchange on cash ) Decrease in cash during the period ) ) Cash, beginning of period Cash, end of period $ $ Supplemental cash flow information Cash paid for interest $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Conforce International Inc. UNAUDITED CONSOLIDATED INTERIM STATEMENT OF SHAREHOLDERS’ EQUITY (DEFICIENCY) For the six month period ended September 30, 2010 Common Stock Contributed Accumulated Accumulated other comprehensive Noncontrolling Total Shares Amount Surplus Deficit Income (loss) Interest Balance as at March 31, 2010 $ $ ) $ ) $ $ ) Stock based compensation - Gain on imputed interest - ) - - - ) Noncontrolling interest - ) ) Net loss - - ) - - ) Translation adjustment - Sale of interest in subsidiary - ) ) Balance as at September 30, 2010 $ $ $ ) $ ) $ - $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 Conforce International Inc. NOTES TO THE UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the six month period ended September 30, 2010 1. DESCRIPTION OF BUSINESS The Company has developed a polymer based composite flooring system for the transportation industry trademarked under the name EKO-FLOR through its 100% owned subsidiary Conforce Containers Corporation.The composite flooring product has been designed to provide an environmentally friendly product to increase ocean-going container and highway trailer performance while reducing overall costs. The Company was incorporated on May 18, 2004 in the state of Delaware as Now Marketing Corp. and was renamed on May 25, 2005 to Conforce International Inc. 2. GOING CONCERN These consolidated financial statements have been prepared on the basis of United States generally accepted accounting principles ("GAAP") applicable to a 'going concern', which assume that the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities in the normal course of operations. For the six months ended September 30, 2010 the Company had net cash outflows from continuing operations of $450,048 and will require additional funding which, if not raised, may result in the curtailment of activities. Subsequent to the end of the quarter, the Company closed on a private placement in the amount of $2 million.The Company has incurred a net loss of $394,148 for the six months ended September 30, 2010 and has an accumulated deficit of $1,801,261 as at September 30, 2010. The Company's ability to continue as a going concern depends on its ability to generate positive cash flow from operations or secure additional debt or equity financing. Management regularly reviews and considers the current and forecast activities of the Company in order to satisfy itself as to the viability of operations. These ongoing reviews include consideration of current orders and future business opportunities, current development and production activities, customer and supplier exposure and forecast cash requirements and balances. Based on these evaluations management concluded that the Company is able to continue as a going concern for the next 12 months. There can be no assurances that the Company's activities will be successful or sufficient and as a result there is doubt regarding the "going concern" assumption and, accordingly, the use of accounting principles applicable to a going concern. These consolidated financial statements do not reflect adjustments that would be necessary if the "going concern" assumption were not appropriate. If the "going concern" assumption were not appropriate for these consolidated financial statements, then adjustments to the carrying values of the assets and liabilities, the reported revenues and expenses and the balance sheet classifications, which could be material, would be necessary. 3. BASIS OF PREPARATION The accompanying unaudited interim consolidated financial statements of the Company have been prepared in accordance with U.S. GAAP for interim financial information and are presented in US dollars, unless otherwise noted. Accordingly, they do not include all of the information and footnotes required by GAAP for annual consolidated financial statements. The accompanying financial information reflects all adjustments, consisting primarily of normal recurring adjustments, which are, in the opinion of management, necessary for a fair presentation of results for interim periods. Operating results for the six months ended September 30, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2011. The accounting policies used in the preparation of these interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes to the financial statements for the year ended March 31, 2010.These interim consolidated financial statements follow the same accounting policies as the audited consolidated financial statements for the year ended March 31, 2010.Certain operations were sold during the three months ended September 30, 2010 and the comparative financial statements have classified the applicable assets, liabilities, cash flows and income and loss as held for sale. 7 Conforce International Inc. NOTES TO THE UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the six month period ended September 30, 2010 4.NEW ACCOUNTING STANDARDS In January 2010, the FASB issued Accounting Standards Update No. 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.” ASU 2010-06 amends Subtopic 820-10 to clarify existing disclosures, require new disclosures, and includes conforming amendments to guidance on employers’ disclosures about postretirement benefit plan assets. ASU 2010-06 is effective for interim and annual periods beginning after December 15, 2009, except for disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. The adoption of the new guidance did not have a material impact on the Company’s financial statements. In February 2010, the FASB issued Accounting Standards Update No. 2010-09, “Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements.”ASU 2010-09 addresses both the interaction of the requirements of Topic 855 with the SEC’s reporting requirements and the intended breadth of the reissuance disclosures provisions related to subsequent events. An entity that is an SEC filer is not required to disclose the date through which subsequent events have been evaluated. ASU 2010-09 is effective immediately. The adoption of the new guidance did not have a material impact on the Company’s financial statements. 5. TERM LOAN In November 2008, the company entered into a loan agreement in the amount of CAD $ 250,000 under the Canada Small Business Financing Act for the purchase of machinery and equipment to be used in the manufacturing of the composite flooring.The loan is secured with a first charge on the equipment purchased and a CAD $62,500 personal guarantee provided by the CEO. The term of the loan is ten years with interest at a floating rate of prime + 3%.The minimum blended loan and re- payments for the next 5 years and thereafter, assuming, the floating interest rate remains constant at 5.75% are as follows: Repayment of the term loan for the twelve month period ended September 30, $ Thereafter Total amount payable Less Current portion $ 6. RELATED PARTY LOANS PAYABLE AND RELATED PARTY TRANSACTIONS September 30, 2010 March 31, 2010 Due to shareholder $ - $ Due to related parties Less: discount to fair value (175,862 ) (91,119 ) Fair value of amount due to discontinued operations - $ $ 8 Conforce International Inc. NOTES TO THE UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the six month period ended September 30, 2010 The amounts due to shareholder and amounts due to related party are unsecured, non-interest bearing with no specific terms of repayment.The amounts due to related parties arise from cash advances from the shareholder and other related parties made to the Company for the purchase of machinery and equipment, primarily relating to the development of the composite flooring product and to fund ongoing operating activities. The loans have been advanced at different increments depending on the needs of the Company and repayment was estimated to occur in 2012.Given the long term nature of these loans, each time an amount is advanced by a related party, a fair value calculation has been recorded with the discount on the loan being charged to contributed surplus.The discount to fair value assumes repayment will be made on March 31, 2012 with imputed interest charged at rates between 6.25% and 10%.Imputed interest for the three and six month periods ended September 30, 2010 was $15,009 and $27,836 respectively (2009: $ 5,154 and $9,104 respectively). During the quarter ended September 30, 2010, the Company sold its 50.1% interest in the container terminal business to Marino Kulas, the CEO of Conforce International for the sum of $417,989 (CAD $445,000).The consideration is in the form of a reduction of the face value of the related party loans payable. The gain on the sale of the container terminal is calculated as follows: Fair value of consideration received $ Carrying value of noncontrolling interest Less carrying value of net book value of assets of discontinued operations ) Gain on sale of discontinued operations $ 7. SHARE CAPITAL Preferred Shares At September 30, 2010, the Company had authorized 5,000,000 preferred shares with a par value of $.0001 per share and may be issued in designated series from time to time by one or more resolutions adopted by the Board of Directors. As at September 30, 2010 and March 31, 2010 no preferred shares were issued and outstanding. Common Stock At September 30, 2010 and March 31, 2010, the Company had authorized 250,000,000 shares of Common Stock at a par value of CAD $.0001 per share. As at September 30, 2010 and March 31, 2010 there were 120,001,000 shares issued and outstanding. Stock Transactions On October 31, 2008, the Company extended the VP Product Development Employment Agreement for twelve months to October 31, 2009. Under this extension, the Company granted 80,000 common shared at the end of the renewal period (October 31, 2009) from a previous agreement for which the performance criteria has been met.A founding shareholder agreed to provide these additional common shares.As at March 31, 2009, a total of 33,333 common shares were expensed under this provision with a fair value of $4,333 based on the trading value of shares as at March 31, 2009.For the six months ended September 30, 2009, an additional 40,000 were expensed under this compensation arrangement with a fair value of $4,597.The remainder of these shares were expensed subsequent to September 30, 2009 in the year ended March 31, 2010. Effective April 1, 2009, the Company entered into an employment agreement with its Vice- President Business Development for an initial term of twelve months.For the first six months of this agreement the VP Business Development would be entitled to 400,000 common shares in lieu of cash compensation.A founding shareholder of Conforce has agreed to provide the common shares in satisfaction of this agreement.As at September 30, 2009, 400,000 common shares have been expensed under this agreement with a fair value of $57,988, based on the trading value at the date of grant, being April 1, 2009. 8 Conforce International Inc. NOTES TO THE UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the six month period ended September 30, 2010 In November 2009, the Company extended the VP Product Development’s employment agreement to April 30, 2010.Under the terms of this extension, the Company agreed to provide 400,000 common shares, conditional upon the successful certification of the EKO-FLOR product for commercialization.A founding shareholder agreed to provide these common shares.The certification was completed in January 2010 and the 400,000 common shares were considered compensation and expensed in the year ended March 31, 2010 with a fair value of $60,525. Effective April 1, 2010, the Company extended the employment agreement with its Vice- President Business Development for an additional twelve month term.Under this agreement the VP Business Development would be entitled to 600,000 common shares upon the completion of the twelve month period.A founding shareholder of Conforce has agreed to provide the common shares in satisfaction of this agreement.As at September 30, 2010, 300,000 common shares have been expensed under this agreement with a fair value of $44,115, based on the trading value at the date of grant, being April 1, 2009. Effective May 1, 2010, the Company extended the employment agreement with its Vice-President Product Development for an additional twelve month term.Under this agreement the VP Product Development would be entitled to 400,000 common shares upon the completion of the twelve month period.In addition the VP Product Development is entitled to an additional 200,000 common shares conditional on certain milestone being completed within the twelve month period.A founding shareholder of Conforce has agreed to provide the common shares in satisfaction of this agreement. As at September 30, 2010, a total of 166,667 common shares have been expensed under this agreement with a fair value of $29,477, based on the trading value at the date of the grant, being May 1, 2010.The compensation tied to the certain milestones has not been expensed as the conditions have not been met as at September 30, 2010, consequently no expense has been recorded for the conditional consideration. During the six month period ended September 30, 2010, the Company issued 177,907 common shares to a service provider, in settlement of outstanding invoices in lieu of cash.A founding shareholder agreed to provide these shares.The fair value of the shares is $17,220, being the outstanding amount of the invoices settled. 8. COMMITMENTS The Company leases office space under a five year lease which runs through April 2012.Monthly lease payments are approximately $4,053. In December 2008, the Company entered into a three year lease for its production and development centre site space. The monthly payments are approximately $9,656 and will run until March 2011. Future lease commitments for the fiscal years ending: $ $ 9. FINANCIAL INSTRUMENTS The Company’s financial instruments consist primarily of cash, accounts receivable, accounts payable and debt instruments including related party loans payable. The carrying values of financial instruments, other than debt instruments, are representative of their fair values due to their short-term maturities. The carrying values of the Company’s long-term debt instruments excluding related party loans are considered to approximate their fair values because the interest rates of these instruments are variable or comparable to current rates offered to the Company. 9 Conforce International Inc. NOTES TO THE UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the six month period ended September 30, 2010 Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Company has determined that there were no assets or liabilities that fall into the “Level 1” category, which values assets at the quoted prices in active markets for identical assets. The Company has determined that there were no assets or liabilities that fall into the “Level 2” category, which values assets and liabilities from observable inputs other than quoted market prices. The Company’s related party loans fall into “Level 3” category, which values assets and liabilities from inputs that are generally less observable from objective sources. The fair value of the Company’s related party loans have been determined by discounting the loans based on inputs from the Company’s other debt instruments and expensing the imputed interest over a range of periods up to fiscal 2012.The fair value of the Company’s related party loans totalled $1,637,089 as of September 30, 2010 and $1,824,168 as of March 31, 2010. BUSINESS SEGMENTS Prior to June 30, 2010, the Company operated in two reportable business segments; Container Terminal and EKO-FLOR.The Container Terminal operations was organized as Conforce 1 Container Terminals, Inc., a 50.1% owned subsidiary of the Company and responsible for all container terminal operations.EKO-FLOR is organized as Conforce Container Corporation a 100% owned subsidiary of the Company.This subsidiary is responsible for the development, manufacturing and marketing of the Company’s EKO-FLOR product. Effective July 1, 2010, the Company sold its interest in the container terminal business resulting in a single reportable business segment. DISCONTINUED OPERATIONS Effective July 1, 2010, the Company sold its interest in Conforce 1 Container Terminals, a 50.1% owned subsidiary to the Company’s Chairman and CEO and the container terminal’s minority shareholder (see note 6 Related party transactions).As a result of this transaction, for comparative purposes, the results of this subsidiary are presented separately on the consolidated statements of operations as discontinued operations.An analysis of the financial results of the discontinued operations is as follows: Three months ended Six months ended September September September September Revenues $
